Case 3:21-cv-01457-DMS-WVG Document 1 Filed 08/17/21 PageID.1 Page 1 of 5




                                                           Aug 17 2021
                                                            11:53 am

                                                           s/ emilybl




                                                         '21CV1457 DMS WVG
Case 3:21-cv-01457-DMS-WVG Document 1 Filed 08/17/21 PageID.2 Page 2 of 5
Case 3:21-cv-01457-DMS-WVG Document 1 Filed 08/17/21 PageID.3 Page 3 of 5
Case 3:21-cv-01457-DMS-WVG Document 1 Filed 08/17/21 PageID.4 Page 4 of 5
Case 3:21-cv-01457-DMS-WVG Document 1 Filed 08/17/21 PageID.5 Page 5 of 5
